


Exhibit 10.43

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

This Sixth Amendment to Credit Agreement (this “Sixth Amendment”) is made as of
this 7th day of March, 2011 by and among:

 

THE CHILDREN’S PLACE RETAIL STORES, INC., a Delaware corporation, for itself and
as agent (in such capacity, the “Lead Borrower”) for the other Borrowers party
hereto;

 

the BORROWERS party hereto;

 

the GUARANTORS party hereto;

 

the LENDERS party hereto; and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wells Fargo
Retail Finance, LLC), as Administrative Agent, Collateral Agent, and Swing Line
Lender.

 

BACKGROUND:

 

Reference is made to that certain Credit Agreement (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”) dated as of July 31, 2008 by and among (i) the Borrowers, (ii) the
Guarantors, (iii) the Lenders, and (iv) Wells Fargo Bank, National Association
(successor by merger to Wells Fargo Retail Finance, LLC), as Administrative
Agent, Collateral Agent, and Swing Line Lender.  The Loan Parties, the Agents,
and the Lenders desire to amend certain terms and conditions of the Credit
Agreement as set forth herein.  Accordingly, it is hereby agreed as follows:

 

1.                                       Definitions.  All capitalized terms
used herein and not otherwise defined shall have the same meaning herein as in
the Credit Agreement.

 

2.                                       Amendment to Article I.  Clause (b) of
the definition of “Payment Conditions” in Article I of the Credit Agreement is
deleted in its entirety and replaced with the following:

 

“(b)         at the time of determination with respect to any Stock Repurchase
Transaction, that (i) no Default or Event of Default has occurred and is
continuing or would arise as a result of entering into such Stock Repurchase
Transaction, and (ii) at least five (5) days prior to entering into such Stock
Repurchase Transaction (or, in the case of a Stock Repurchase Transaction
consisting of a series of related transactions, at least five (5) days prior to
the commencement of the first in the series of such transactions), the Lead
Borrower shall have provided to the Administrative Agent a certificate signed by
a Responsible Officer of the Lead Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that: (A) either (1) (x)
Excess Availability immediately prior to,

 

1

--------------------------------------------------------------------------------


 

and projected pro forma Excess Availability (measured as of the end of each
Fiscal Month) for the twelve Fiscal Months immediately following, and after
giving effect to, such Stock Repurchase Transaction shall be equal to or greater
than twenty-five percent (25%) of the Revolving Credit Ceiling, and (y) the
Consolidated Fixed Charge Coverage Ratio immediately prior to, and the projected
pro forma Consolidated Fixed Charge Coverage Ratio (measured as of the end of
each Fiscal Month) for the twelve Fiscal Months immediately following, and after
giving effect to, such Stock Repurchase Transaction, shall be equal to or
greater than 1.00:1.0; or (2) the sum of Excess Availability plus Cash on Hand
immediately prior to, and the sum of projected pro forma Excess Availability
plus projected pro forma Cash on Hand (in each case, measured as of the end of
each Fiscal Month) for the twelve Fiscal Months immediately following, and after
giving effect to, such payment or prepayment shall be equal to or greater than
$75,000,000; and (B) the Loan Parties, on a Consolidated basis, are, and will
continue to be, Solvent after giving effect to such Stock Repurchase
Transaction.  Prior to undertaking any Stock Repurchase Transaction, the Lead
Borrower shall have delivered to the Administrative Agent forecasts prepared in
good faith by management of the Lead Borrower of Consolidated balance sheets,
statements of income or operations and cash flows, and Excess Availability
projections on a Fiscal Month basis for the immediately following twelve Fiscal
Months, as applicable, which projected financial information shall give due
consideration to results for prior Fiscal Months, shall give effect to the
proposed Stock Repurchase Transaction and shall be in a form and based upon
assumptions reasonably satisfactory to the Administrative Agent.”

 

3.                                       Amendment to Article VI.  The first
sentence of Section 6.14(b) of the Credit Agreement is deleted in its entirety
and replaced with the following:

 

“(b)         From time to time as may be reasonably requested by the
Administrative Agent, the Lead Borrower shall supplement each Schedule hereto,
or any representation herein or in any other Loan Document, with respect to any
matter arising after the Closing Date that, if existing or occurring on the
Closing Date, would have been required to be set forth or described in such
Schedule or as an exception to such representation or that is necessary to
correct any information in such Schedule or representation which has been
rendered inaccurate thereby (and, in the case of any supplements to any
Schedule, such Schedule shall be appropriately marked to show the changes made
therein).”

 

4.                                       Amendment to Article VII.  The
provisions of Section 7.06 of the Credit Agreement, “Restricted Payments”, are
hereby amended by deleting subparagraph (c) in its entirety and inserting the
following in its place:

 

“(c)         the Lead Borrower may repurchase its capital stock in any
transaction or series of related transactions which are part of a common plan
completed on or at

 

2

--------------------------------------------------------------------------------


 

any time within ninety (90) days after the commencement thereof (each, a “Stock
Repurchase Transaction”) so long as the Payment Conditions are satisfied;”

 

5.                                       Ratification of Loan Documents; Waiver
of Claims.

 

(a)                                  Except as otherwise expressly provided
herein, all terms and conditions of the Credit Agreement and the other Loan
Documents remain in full force and effect.  The Loan Parties hereby ratify,
confirm, and reaffirm that all representations and warranties of the Loan
Parties contained in the Credit Agreement or any other Loan Document are true
and correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date.

 

(b)                                 Each of the Loan Parties hereby acknowledges
and agrees that there is no basis or set of facts on the basis of which any
amount (or any portion thereof) owed by the Loan Parties under the Loan
Documents could be reduced, offset, waived, or forgiven, by rescission or
otherwise; nor is there any claim, counterclaim, offset, or defense (or other
right, remedy, or basis having a similar effect) available to the Loan Parties
with regard thereto; nor is there any basis on which the terms and conditions of
any of the Obligations could be claimed to be other than as stated on the
written instruments which evidence such Obligations.

 

(c)                                  Each of the Loan Parties hereby
acknowledges and agrees that it has no offsets, defenses, claims, or
counterclaims against the Agents or any Lender, or any of their respective
affiliates, predecessors, successors, or assigns, or any of their respective
officers, directors, employees, attorneys, or representatives, with respect to
the Obligations, or otherwise, and that if the any Loan Party now has, or ever
did have, any offsets, defenses, claims, or counterclaims against the Agents or
any Lender, or their respective affiliates, predecessors, successors, or
assigns, or their respective officers, directors, employees, attorneys, or
representatives, whether known or unknown, at law or in equity, from the
beginning of the world through this date and through the time of execution of
this Sixth Amendment, all of them are hereby expressly WAIVED, and the each of
the Loan Parties hereby RELEASES the Agents and each Lender and their respective
officers, directors, employees, attorneys, representatives, affiliates,
predecessors, successors, and assigns from any liability therefor.

 

6.                                       Conditions to Effectiveness.  This
Sixth Amendment shall not be effective until each of the following conditions
precedent has been fulfilled to the reasonable satisfaction of the
Administrative Agent:

 

(a)                                  The Administrative Agent shall have
received counterparts of this Sixth Amendment duly executed and delivered by
each of the parties hereto.

 

3

--------------------------------------------------------------------------------


 

(b)                                 All corporate and shareholder action on the
part of the Loan Parties necessary for the valid execution, delivery and
performance by the Loan Parties of this Sixth Amendment shall have been duly and
effectively taken and evidence thereof reasonably satisfactory to the
Administrative Agent shall have been provided to the Administrative Agent.

 

(c)                                  After giving effect to this Sixth
Amendment, no Default or Event of Default shall have occurred and be continuing.

 

7.                                       Miscellaneous.

 

(a)                                  This Sixth Amendment may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument.  Delivery of an executed counterpart of a
signature page to this Sixth Amendment by telecopy or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Sixth Amendment.

 

(b)                                 This Sixth Amendment expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby.  No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof.

 

(c)                                  Any determination that any provision of
this Sixth Amendment or any application hereof is invalid, illegal or
unenforceable in any respect and in any instance shall not affect the validity,
legality, or enforceability of such provision in any other instance, or the
validity, legality, or enforceability of any other provisions of this Sixth
Amendment.

 

(d)                                 The Loan Parties represent and warrant that
they have consulted with independent legal counsel of their selection in
connection with this Sixth Amendment and are not relying on any representations
or warranties of the Agents or the Lenders or their counsel in entering into
this Sixth Amendment.

 

(e)                                  The Loan Parties shall pay all reasonable
costs and expenses of the Agents (including, without limitation, reasonable
attorneys’ fees) in connection with the preparation, negotiation, execution, and
delivery of this Sixth Amendment and related documents.  The Loan Parties hereby
acknowledge and agree that the Administrative Agent may charge the Loan Account
to pay such costs and expenses.

 

(f)                                    THIS SIXTH AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto caused this Sixth Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

 

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC., as Lead Borrower and as a Borrower

 

 

 

By:

 

 

Name:

John E. Taylor

 

Title:

Vice President, Finance

 

 

Interim Principal Financial Officer

 

 

 

THE CHILDREN’S PLACE SERVICES COMPANY, LLC, as a Borrower

 

 

 

By:

 

 

Name:

Adrienne Urban

 

Title:

Vice President, Treasurer

 

 

 

THE CHILDRENSPLACE.COM, INC., as a Guarantor

 

 

 

By:

 

 

Name:

Adrienne Urban

 

Title:

Vice President, Treasurer

 

 

 

 

 

THE CHILDREN’S PLACE (VIRGINIA), LLC, as a Guarantor

 

 

 

By:

 

 

Name:

Adrienne Urban

 

Title:

Vice President, Treasurer

 

S-1

--------------------------------------------------------------------------------


 

 

THE CHILDREN’S PLACE CANADA HOLDINGS, INC., as a Guarantor

 

 

 

By:

 

 

Name:

Adrienne Urban

 

Title:

Vice President, Treasurer

 

S-2

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wells Fargo
Retail Finance, LLC), as Administrative Agent, Collateral Agent, Swingline
Lender and as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

HSBC BANK (USA), N.A., as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-3

--------------------------------------------------------------------------------
